DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2021 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on 04/28/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,080,123 - 10,470,022 and 10,735,935 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
In view of the terminal disclaimer above the previous double patenting rejections are withdrawn.
And the detailed rejections of amended and new claims are as follows below.
 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16, 17, 22, 23, 28, 29, 31, 32 and 34-41 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 9,489,163).
Regarding claim 16, Lee et al. (figures 1 and 2) discloses an information processing apparatus (Mobile Device 100), comprising: processing circuitry (inherently within a Mobile Device) configured to acquire communication information including first communication information (Information of Multifunction Printer MFP) via near field communication (NFC), the first communication information for connecting with an image forming apparatus (Multifunction Printer MFP 200) via a first network (Wi-Fi Direct); perform a process of attempting to acquire information by using the first communication information; and in a case that the information processing apparatus acquires the information through the process of attempting, determine whether the acquired information indicates that the image forming apparatus is able to communicate with the information processing apparatus (column 4, lines 9-44).

Regarding claim 22, Lee et al. disclose an information processing system (figures 1 and 2), comprising: an image forming apparatus (Multifunction Printer MFP 200); and an information processing apparatus (Mobile Device 100) including processing circuitry (inherently within the Mobile Device) configured to acquire communication information (Information of Multifunction Printer MFP) via near field communication (NFC), the first communication information for connecting with an image forming apparatus via a first network (Wi-Fi Direct); perform a process of attempting to acquire information by using the first communication information; and in a case that the information processing apparatus acquires the information through the process of attempting, determine whether the acquired information indicates that the image forming apparatus is able to communicate with the information processing apparatus (column 4, lines 9-44).
Regarding claim 23, Lee et al. disclose the information processing system of claim 22, wherein the processing circuitry is further configured to receive a selection of data to be output by the image forming apparatus (column 2, lines 34-47).
Regarding claim 28, Lee et al. (figures 1 and 2) disclose an information processing method performed by an information processing apparatus (Mobile Device 100), the method, comprising: acquiring communication information including first communication information (Information of Multifunction Printer MFP) via near field communication (NFC), the first communication information for connecting with an image forming apparatus (Multifunction Printer MFP 200) via a first network (Wi-Fi Direct); performing a process of attempting to acquire information by using the first communication information; and in a case that the information processing apparatus acquires the information through the process of attempting, determining whether the acquired information indicates that the image 
Regarding claim 29, Lee et al. disclose the information processing apparatus of claim 16, wherein the information is one of standard management information base MIB information, extended management information base MIB information, a manufacturing serial number, and a media access control MAC address (column 4, lines 14-17 and 27-32).
Regarding claim 31, Lee et al. disclose the information processing apparatus of claim 29, wherein, when in a case that the manufacturing serial number or the MAC address of the image forming apparatus is acquired as the information by the process of attempting, the processing circuitry is further configured to determine that the acquired information indicates that the image forming apparatus is able to communicate with the information processing apparatus (column 4, line 9-44).
Regarding claim 32, Lee et al. disclose the information processing system of claim 22, wherein the information is one of standard management information base MIB information, extended management information base MIB information, a manufacturing serial number, and a media access control MAC address (column 4, lines 14-17 and 27-32).
Regarding claim 34, Lee et al. disclose the information processing system of claim 32, wherein, in a case that the manufacturing serial number or the MAC address of the image forming apparatus is acquired as the information by the process of attempting, the processing circuitry is further configured to determine that the acquired information indicates that the image forming apparatus is able to communicate with the information processing apparatus (column 4, lines 9-44).
Regarding claim 35, Lee et al. disclose the information processing apparatus of claim 16, wherein the processing circuitry is further configured to transmit a processing request to the image forming apparatus via the first network by using the acquired first communication information, in a case 
Regarding claim 36, Lee et al. disclose the information processing apparatus of claim 16, wherein the process of attempting performed by the processing circuitry includes connecting with the image forming apparatus via a currently connected network (column 4, lines 9-44).
Regarding claim 37, Lee et al. disclose the information processing apparatus of claim 35, wherein the processing request transmitted by the processing circuitry is a print request to print an image (column 2, lines 34-47).
Regarding claim 38, Lee et al. disclose the information processing system of claim 22, wherein the processing circuitry is further configured to transmit a processing request to the image forming apparatus via the first network by using the acquired first communication information, in a case of determining that the acquired information indicates that the image forming apparatus is able to communicate with the information processing apparatus (column 4, lines 9-44).
Regarding claim 39, Lee et al. disclose the information processing system of claim 22, wherein the process of attempting performed by the processing circuitry includes connecting with the image forming apparatus via a currently connected network (column 4, lines 9-44).
Regarding claim 40, Lee et al. disclose the information processing system of claim 38, wherein the processing request transmitted by the processing circuitry is a print request to print an image (column 2, lines 34-47).
Regarding claim 41, Lee et al. disclose the information processing system of claim 39, wherein the image forming apparatus comprises a printer device configured to print based on a print request transmitted from the information processing apparatus (column 2, lines 34-47).

(s) 16, 17, 20-23, 26-28, 35, 36, 38 and 39 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kuwabara (US 9,270,656).
Regarding claim 16, Kuwabara (figures 6 and 7) discloses an information processing apparatus (100A), comprising: processing circuitry (controller 102, figure 2; column 5, lines 20-28) configured to acquire communication information including first communication information via near field communication (short-range wireless communication such as NFC; column 7, line 55 – column 8, line 20), the first communication information (list of communication mechanisms which can be received by the communication device 100B; step S112, column 8, lines 21-44) for connecting with an image forming apparatus (100B, configured to exchange still and moving images with apparatus 100A; column 4, lines 7-18) via a first network (preferential communication mode) (steps S121 and S126, column 9, lines 3-43); perform a process of attempting to acquire information by using the first communication information; and in a case that the information processing apparatus acquires the information through the process of attempting, determine whether the acquired information indicates that the image forming apparatus is able to communicate with the information processing apparatus (column 9, lines 3-43).
Regarding claim 17, Kuwabara discloses the information processing apparatus of claim 16, wherein the processing circuitry is further configured to receive a selection of data (content) to be output by the image forming apparatus (column 4, lines 7-18, content including still or moving images transmitted from device 100A to device 100B which can be output to a display of device 100B).
Regarding claim 20, Kuwabara discloses the information processing apparatus of claim 16, wherein the communication information further includes second communication information needed for the information processing apparatus to connect connecting with the image forming apparatus via a second network (figure 7, column 9, lines 3-43).
Regarding claim 21, Kuwabara discloses wherein the processing circuitry is further configured to connect with the image forming apparatus via the second network based on the second communication 
Regarding claim 22, Kuwabara discloses an information processing system (figure 1), comprising: an image forming apparatus (100B, configured to exchange still and moving images with apparatus 100A; column 4, lines 7-18); and an information processing apparatus (100A) including processing circuitry (controller 102, figure 2; column 5, lines 20-28) configured to acquire communication information including first communication information via near field communication (short-range wireless communication such as NFC; column 7, line 55 – column 8, line 20), the first communication information (list of communication mechanisms which can be received by the communication device 100B; step S112, column 8, lines 21-44) for connecting with an image forming apparatus via a first network (preferential communication mode) (steps S121 and S126, column 9, lines 3-43); perform a process of attempting to acquire information by using the first communication information; and in a case that the information processing apparatus acquires the information through the process of attempting, determine whether the acquired information indicates that the image forming apparatus is able to communicate with the information processing apparatus (column 9, lines 3-43).
Regarding claim 23, Kuwabara discloses the information processing system of claim 22, wherein the processing circuitry is further configured to receive a selection of data (content) to be output by the image forming apparatus (column 4, lines 7-18, content including still or moving images transmitted from device 100A to device 100B which can be output to a display of device 100B).

Regarding claim 27, Kuwabara discloses wherein the processing circuitry is further configured to connect with the image forming apparatus via the second network based on the second communication information, in a case that determining that the acquired information indicates that the image forming apparatus is able to communicate with the information processing apparatus or in a case that the information processing apparatus does not acquire the information through the process of attempting, and the image forming apparatus via the second network by using the acquired second communication information in a case that connecting with the image forming apparatus via the second network is possible (column 9, lines 3-43).
Regarding claim 28, Kuwabara (figures 6 and 7) discloses an information processing method performed by an information processing apparatus (100A), the method, comprising: acquiring communication information including first communication information via near field communication (short-range wireless communication such as NFC; column 7, line 55 – column 8, line 20), the first communication information (list of communication mechanisms which can be received by the communication device 100B; step S112, column 8, lines 21-44) for connecting with an image forming apparatus (100B, configured to exchange still and moving images with apparatus 100A; column 4, lines 7-18) via a first network (preferential communication mode) (steps S121 and S126, column 9, lines 3-43); performing a process of attempting to acquire information by using the first communication information; and in a case that the information processing apparatus acquires the information through the process of attempting, determining whether the acquired information indicates that the image 
Regarding claim 35, Kuwabara discloses the information processing apparatus of claim 16, wherein the processing circuitry is further configured to transmit a processing request to the image forming apparatus via the first network by using the acquired first communication information, in a case of determining that the acquired information indicates that the image forming apparatus is able to communicate with the information processing apparatus (column 9, lines 3-43).
Regarding claim 36, Kuwabara discloses the information processing apparatus of claim 16, wherein the process of attempting performed by the processing circuitry includes connecting with the image forming apparatus via a currently connected network (column 9, lines 3-43).
Regarding claim 38, Kuwabara discloses the information processing system of claim 22, wherein the processing circuitry is further configured to transmit a processing request to the image forming apparatus via the first network by using the acquired first communication information, in a case of determining that the acquired information indicates that the image forming apparatus is able to communicate with the information processing apparatus (column 9, lines 3-43).
Regarding claim 39, Kuwabara discloses the information processing system of claim 22, wherein the process of attempting performed by the processing circuitry includes connecting with the image forming apparatus via a currently connected network (column 9, lines 3-43).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 30 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Hibino et al. (US 7,389,414).
Regarding claim 30, Lee et al. disclose the information processing apparatus of claim 29 above. Lee et al. disclose the acquired information is MAC address and device name of the MFP (column 4, lines 14-17 and 27-32), the processing circuitry is further configured to determine that the acquired information indicates that the image forming apparatus is able to communicate with the information processing apparatus (column 4, lines 9-44). Lee et al. do not explicitly disclose the information being standard MIB information or extended MIB information. However, Hibino et al. (figure 4 and 7) disclose a printing system comprising an information processing apparatus (cell phone 6) and an image forming apparatus (printer 10M) wherein the information processing apparatus acquires information containing MIB information of the image forming apparatus (column 30, lines 30-48). Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to adapt the MIB information of Hibino et al to the information of the image forming apparatus as a system design preference for serving the same function as to provide the image forming apparatus information for determining the availability of communication between the image forming apparatus and the information processing apparatus.
Regarding claim 33, Lee et al. disclose the information processing system of claim 32 above. Lee et al. disclose the acquired information is MAC address and device name of the image forming apparatus (MFP) (column 4, lines 14-17 and 27-32), the processing circuitry is further configured to determine that the acquired information indicates that the image forming apparatus is able to communicate with the information processing apparatus (column 4, lines 9-44). Lee et al. do not explicitly disclose the information being standard MIB information or extended MIB information. However, Hibino et al. (figure 4 and 7) disclose a printing system comprising an information processing apparatus (cell phone 6) . 

Allowable Subject Matter
Claims 18, 19, 24 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 18 and 24, Lee et al. and Kuwabara disclose the information processing apparatus and system of claims 17 and 23, respectively. However, Lee et al. and Kuwabara fail to further disclose the information processing apparatus and system above wherein the processing circuitry is further configured to control to display a screen indicating that the transmission of the processing request to the image forming apparatus by the near field communication is started, in response to receiving the selection of the data for outputting.
Regarding claims 19 and 25, Lee et al. and Kuwabara disclose the information processing apparatus and system of claims 17 and 23, respectively. However, Lee et al. and Kuwabara fail to further disclose the information processing apparatus and system above the processing circuitry is further configured to control to display a screen indicating that the information processing apparatus is not connectable with the image forming apparatus, in a case that the information processing apparatus is unable to connect with the image forming apparatus.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOCHIEN B VUONG whose telephone number is (571)272-7902.  The examiner can normally be reached on 10:00-06:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUOCHIEN B VUONG/Primary Examiner, Art Unit 2645